DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Related Application(s) – Prior Art of Record 
2.  The instant application is a continuation application (CON) of parent application 15/898,410 (now USPN 10,922,688).  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant and has been considered in the examination of the instant application. 

Specification
3.  The disclosure is objected to because of the following informalities: 
	In the specification, the reference character (RC) 21 of Fig. 1 is associated with a “transaction application 21” and also a “transfer application 21”.  (See e.g., Spec. Pg. 4/lns 21-25).  The specification must be amended such that a single RC has the same recited element associated therewith.  Please review the entire specification to ensure that RC 21 refers only to a “transaction application” or to a “transfer application.” 
In the parent application, the specification there was amended to, in both instances, use only the term “transaction application 21.”  Do not mix the terms in the present specification.  Also, whichever term is chosen must have the RC 21 designation next to the term in the specification each time the term appears.  Assuming the “transaction application 21” and the “transfer application 21” are the same thing, only one term or the other must be used exclusively in reference to RC 21 throughout and the other term must be deleted. 
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC §101
4. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.  Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 11-20) and a machine (claims 1-10), where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
receiving a message with a hashtag associated with a recipient of payment and payment information comprising at least a payment source for a payment from a payor to a recipient; 
intercepting the message … ; 
validating the payment information of the payor; 
identifying the recipient associated with the hashtag using the list of recipients; and 
processing the payment information on behalf of the recipient associated with the hashtag using the payment source in the message from the payor. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., processing a payment message after receipt/interception of same, where the message includes various information such as a recipient associated hashtag and payment information, and where the message is validated and the recipient identified based on information in the payment message). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2 and 12 simply further refine the abstract idea by requiring that at least a portion of the payment message is encrypted, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
Claims 3 and 13 simply further refine the abstract idea by requiring that hashtag is selected from a set of predefined hashtags, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
Claims 4 and 14 simply further refine the abstract idea by requiring that the payment information comprises at least one of recipient identity, payor identity, amount of payment, reason for payment, and invoice number, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
Claims 5 and 15 simply further refine the abstract idea by determining whether the payment source has been provided as a photograph and generating a link to the payment source when the payment source is provided as a photograph, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
Claims 6 and 16 simply further refine the abstract idea by requiring that the payment source comprises at least one of check, debit card, and credit card, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
Claims 7 and 17 simply further refine the abstract idea by requiring that a validation score for the payment information is calculated by assigning a validation score to each piece of payment information provided in the message and summing the scores for the pieces of payment information as the validation score for the payment information, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
Claims 8 and 18 simply further refine the abstract idea by applying a predetermined threshold to the validation score and determining that the payment information is valid when the validation score of the payment information exceeds the predetermined threshold, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
Claims 9 and 19 simply further refine the abstract idea by requiring that the message with the payment information is provided in response to a request from the recipient, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
Claims 10 and 20 simply further refine the abstract idea by requiring that the payment platform looks substantially the same as the social network platform, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims. 
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (e.g., the claims do not use the abstract idea in the claimed process to bring about a physical change (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “server”, a “central processing unit”, a “memory”, a “database,” an “input port” and “output port” of the server, a “social network platform”, a “link” to a payment source, a “payment platform”, a “photograph” which provides a payment source,  a “check, debit card and/or credit card”, do not amount to an innovate concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification, Pgs. 4-6 and 11). 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Claim Rejections - 35 USC § 102
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.  Claims 1, 4, 6, 9, 11, 14, 16 and 19 are rejected under 35 U.S.C. §102(a)(1) and (a)(2) as being anticipated by Kosloski et al. (from applicant’s IDS - US Patent Publication 2015/0278775 A1, hereinafter Kosloski). 
	Regarding claim 1, Kosloski discloses: 
A computer-implemented system for performing social network secure transactions, comprising: a database configured to store a list of recipients each associated with at least one hashtag; a server comprising a central processing unit, memory, an input port configured to receive the list of recipients from the database, and an output port, wherein the central processing unit is configured to: receive a message with a hashtag associated with one of the recipients and payment information comprising at least a payment source for payment from a payor to the recipient via a social network platform; and intercept the message from the social network platform for transfer to a separate payment platform 
[a network, a system and various methods for making a payment or a funds transfer to a selected recipient via use of profile information including user sender and/or recipient information including recipients (maintained list in a memory/database storing recipients/recipient information) each associated with a respective social media hashtag – abstract; Figs 1-3 (including associated text) and including at least ¶¶ 017, 021-025, 028, 034, 036, 048 (receiving party’s social media handle/hash tag), ¶ 052; where network 110 (Fig. 1) includes various servers (CPU, memory, input/output data ports) configured to receive information regarding intended payment recipients (list of recipients) and to monitor social media sessions to identify tags/indicators associated with a secure payment/funds transfer to a recipient – Fig. 1 (including associated text), and including at least ¶¶ 017, 021-022 024, 034-039; and where a message is received (intercepted) from the social media platform and has a hashtag associated with a recipient and has payment source information (payment information) configured as a link to a payor payment account to be used to fund the recipient – ¶¶ 036-037, 049] 
validate the payment information of the payor; and identify the recipient associated with the hashtag using the list of recipients  [payment information associated with the transaction can be verified/validated once the payment process is staged/triggered, where the parties to the transaction (includes recipient) are identified from information in the message which includes the tag/hashtag/indicator so a payment can be made to the intended party (recipient) and also to send notification to the payment recipient – ¶¶ 036, 039] 
process the payment information on behalf of the recipient associated with the hashtag using the payment source in the message from the payor  [payment transaction completed (processed) via payment service for payment to the recipient – ¶¶ 038-040] 

Since claim 11 is substantially directed to the features and subject matter of claim 1, claim 11 is rejected for the grounds and rationale used to reject claim 1. 

	Regarding claims 4 and 14, Kosloski discloses that the payment information comprises at least one of recipient identity, payor identity, amount of payment, reason for payment, and invoice number  [parties identified (would include recipient information), amount, etc. are provided as payment information – ¶ 036 (amount); ¶¶ 039, 049 (payment source information); ¶ 048 (name - social media handle)] 

	Regarding claims 6 and 16, Kosloski discloses that the payment source comprises at least one of check, debit card, and credit card  [payment source may be a pre-paid credit card – ¶ 049] 

	Regarding claims 9 and 19, Kosloski discloses that the message with the payment information is provided in response to a request from the recipient  [receiving party (recipient) may request the payment – ¶ 027 (a payment request causes the payment message to be created, for processing a payment to the receiving party, as previously described regarding claim 1)] 

Claim Rejections - 35 USC § 103
8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 2 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Kosloski in view of Botros et al. (from applicant’s IDS - USPN 10,037,521,B1; hereinafter Botros). 
Regarding claims 2 and 12, Kosloski substantially discloses the invention, but appears to not explicitly disclose encrypting at least a portion of the payment information.  However, Botros discloses a system and methods for performing payment and/or funds transfer transactions to a recipient, including the use of encrypting and decrypting payment information associated with such transactions for use over a social media network, which may include a SMS or a MMS message, from the sender to the receiving party/recipient, which message indicates a financial transaction. [Botros, See e.g. at least Figs 1, 2 and 6 (including associated text) and including at least Col 3/lns 44-67; Col 8/lns 20-67; Col 9/lns 41-53; Col 14/lns 25-35; Claim 1] It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included with the social media network financial transaction processing system and method of Kosloski, the use of encrypted and decrypted payment information used to process the payment/funds transfer, as taught by Botros, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and usable to accomplish the invention.  (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

10.  Claims 3 and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Kosloski in view of Bortolotto et al. (US Patent Publication 2016/0328700 A1, hereinafter Bortolotto). 
Regarding claims 3 and 13, Kosloski substantially discloses the invention, but appears to not explicitly disclose that the hashtag is selected from a set of predefined hashtags.  However, Bortolotto discloses a system and methods for performing an electronic payment request and a payment of funds to a recipient, whether the requestor is payor or a payee, by the requestor selecting social media address associated with the intended payment request recipient for the funds payment from among a plurality of social media addresses that were previously generated and stored. [Bortolotto, See e.g. at least Figs 1-2 (including associated text) and including at least ¶¶ 104, 128]  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included with the social media network financial transaction processing system and method of Kosloski, the ability of the payment requestor to select a social media address of the payment request recipient, as taught by Bortolotto, where the social media address could be a hashtag, as taught by Kosloski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and usable to accomplish the invention.  (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

11.  Claims 5 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Kosloski in view of Thome et al. (USPN10,692,059 B1; hereinafter Thome). 
Regarding claims 5 and 15, Kosloski substantially discloses the invention, but appears to not explicitly disclose determining whether the payment source has been provided as a photograph and generating a link to the payment source when the payment source is provided as a photograph.  However, Thome discloses a system and methods for selecting a financial account associated with a payment object, where the payment object (payment source) can be a photograph of a payment card, and where a link is created between a photographed proxy payment card and a payment card. [Thome, See e.g. at least Fig 1 (including associated text) and including at least the abstract and Col 9/lns 23-29]  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included with the social media network financial transaction processing system and method of Kosloski, the use of a link to a payment source that is created from a photograph of a payment source, as taught by Thome, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and usable to accomplish the invention.  (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

Prior Art Not Relied Upon
12.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the invention, for at least the following reasons: 
Sahni et al. (USPN 10,997,654 B1) discloses that in financial transactions a validation score can be determined for each piece of certain information used to verify or validate the transaction, but appears to not disclose summing such scores. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696